UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35520 GIGOPTIX, INC. (Exact name of registrant as specified in its charter) Delaware 26-2439072 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 130 Baytech Drive San Jose, CA95134 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares of Common Stock outstanding as of November 2, 2012, the most recent practicable date prior to the filing of this Quarterly Report on Form 10-Q, was 22,067,631 shares. Table of Contents Table of Contents PAGE NO PART I FINANCIAL INFORMATION ITEM 1 Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and October 2, 2011 4 Condensed Consolidated Statements of Comprehensive Loss for the three and nine months ended September 30, 2012 and October 2, 2011 5 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and October 2, 2011 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 28 ITEM 4 Controls and Procedures 28 PART II OTHER INFORMATION ITEM 1 Legal Proceedings 29 ITEM 1A Risk Factors 30 ITEM 6 Exhibits 32 2 Table of Contents PART I FINANCIAL INFORMATION GIGOPTIX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share amounts) September 30, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net Inventories Prepaid and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Line of credit Other current liabilities Total current liabilities Other long-term liabilities Total liabilities Commitments and contingencies (Note 11) Stockholders’ equity: Preferred stock, $0.001 par value; 1,000,000 shares authorized; no shares issued and outstanding as of September 30, 2012 and December 31, 2011 - - Common stock, $0.001 par value; 50,000,000 shares authorized as of September 30, 2012 and December 31, 2011; 22,059,728 and 21,545,713 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively 22 22 Additional paid-in capital Treasury stock, at cost; 701,754 and zero shares as of September 30, 2012 and December 31, 2011, respectively ) - Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements The condensed consolidated balance sheet at December 31, 2011 has been derived from the audited consolidated financial statements at that date. 3 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, 2012 October 2, 2011 September 30, 2012 October 2, 2011 Revenue Product $ Government contract - - - Total revenue Cost of revenue Product Government contract - - - Total cost of revenue Gross profit Research and development expense Selling, general and administrative expense Restructuring expense, net - 93 Merger-related expense - 74 - Special litigation-related expense Shareholder settlement expense - - - Total operating expenses Loss from operations ) Interest expense, net ) Other income (expense), net ) ) Net loss before provision for income taxes ) Provision for income taxes ) - ) ) Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Shares used in computing basic and diluted net loss per share See accompanying Notes to Condensed Consolidated Financial Statements 4 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, 2012 October 2, 2011 September 30, 2012 October 2, 2011 Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss), net of tax Foreign currency translation adjustment ) 74 ) Change in pension liability in connection with actuarial gain - - ) - Other comprehensive income (loss), net of tax ) 74 ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying Notes to Condensed Consolidated Financial Statements 5 Table of Contents GIGOPTIX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, 2012 October 2, 2011 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Non-cash litigation settlement - Non-cash restructuring benefits ) - Amortization of investments - 36 Change in fair value of warrants - ) Gain on sale of property and equipment ) ) Changes in operating assets and liabilities, net of acquisition: Accounts receivable, net ) Inventories ) Prepaid and other current assets ) ) Other assets 41 Accounts payable Accrued compensation Other current liabilities ) Other long-term liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale and maturity of investments Purchases of property and equipment ) ) Proceeds from sale of property and equipment 90 - Net cash received in the acquisition of Endwave - Change in restricted cash - 99 Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from issuance of stock 38 Taxes paid related to net share settlement of equity awards ) - Proceeds from line of credit Repayment of line of credit ) ) Repayment of short-term loan - ) Repayment of capital lease ) ) Purchases of treasury stock, including direct issuance cost ) - Net cash used in financing activities ) ) Effect of exchange rates on cash and cash equivalents ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ See accompanying Notes to Condensed Consolidated Financial Statements 6 Table of Contents GIGOPTIX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1—ORGANIZATION AND BASIS OF PRESENTATION Overview GigOptix, Inc. (“GigOptix” or the “Company”) is a leading supplier of high performance semiconductor and electro-optical component products that enable end-to-end high-speed data information streaming over the global communications network using optical fiber, wireless telecommunications and the data-communications infrastructure. The Company’s products convert signals between electrical and optical formats for transmitting and receiving data over fiber optic networks and between electrical and high speed radio frequencies to enable the transmitting and receiving of data over wireless networks for short range through long haul distances. Basis of Presentation The Company’s fiscal year ends on December 31. For quarterly reporting, the Company employs a five-week, four-week, four-week, reporting period. The third quarter of 2012 ended on Sunday, September 30, 2012. The third quarter of fiscal 2011 ended on Sunday, October 2, 2011. The condensed consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. The accompanying unaudited condensed consolidated financial statements as of September 30, 2012 and for the three and nine months ended September 30, 2012 and October 2, 2011, have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and with the instructions to Article 10 of Securities and Exchange Commission (“SEC”) Regulation S-X, and include the accounts of the Company and all of its subsidiaries. Accordingly, they do not include all of the information and footnotes required by such accounting principles for annual financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments and those related to the acquisition of Endwave Corporation (“Endwave”) in June 2011) considered necessary for a fair presentation of the Company’s consolidated financial position and operations have been included. The condensed consolidated results of operations for the three and nine months ended September 30, 2012 are not necessarily indicative of results that may be expected for any other interim period or for the full fiscal year ending December 31, 2012. It is suggested that these condensed consolidated financial statements be read in conjunction with the financial statements and the notes thereto included in the Company’s Annual Report for the year ended December 31, 2011 on Form 10-K (the “2011 Form 10-K”). Certain prior year financial statement amounts have been reclassified to conform to the current year’s presentation.These reclassifications had no impact on previously reported total assets, stockholders’ equity or net income (loss). Use of Estimates The preparation of consolidated financial statements in conformity with U.S. GAAP requires management to make estimates, judgments and assumptions that affect the reported amount of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenue and expenses during the reported periods. These judgments can be subjective and complex, and consequently, actual results could differ materially from those estimates and assumptions. Descriptions of these estimates and assumptions are included in the 2011 Form 10-K and the Company encourages you to read its 2011 Form 10-K for more information about such estimates and assumptions. NOTE 2—BALANCE SHEET COMPONENTS Accounts receivable, net consisted of the following (in thousands): September 30, 2012 December 31, 2011 Billed accounts receivable $ $ Unbilled accounts receivable Allowance for doubtful accounts ) ) $ $ 7 Table of Contents Property and equipment, net consisted of the following (in thousands, except depreciable life): Life (In years) September 30, December 31, Network and laboratory equipment 3 – 5 $ $ Computer software and equipment 2 – 3 Furniture and fixtures 3 –10 Office equipment 3 – 5 Leasehold improvements 1 – 5 Construction-in-progress — Accumulated depreciation ) ) Property and equipment, net $ $ For the three and nine months ended September 30, 2012, depreciation expense related to property and equipment was $658,000 and $2.0 million, respectively. For the three and nine months ended October 2, 2011, depreciation expense related to property and equipment was $788,000 and $1.7 million, respectively. In addition to the property and equipment above, the Company has prepaid licenses. For the three and nine months ended September 30, 2012, amortization related to these prepaid licenses was $119,000 and $303,000, respectively. Inventories consisted of the following (in thousands): September 30, 2012 December 31, 2011 Raw materials $ $ Work in process Finished goods $ $ Accrued and other current liabilities consisted of the following (in thousands): September 30, 2012 December 31, 2011 Amounts billed to the U.S. government in excess of approved rates Warranty liability Customer deposits Capital lease obligation, current portion Restructuring liabilities, current portion Other $ $ The Company generally offers a one year warranty on its products. The Company records a liability based on estimates of the costs that may be incurred under its warranty obligations and charges to the cost of product revenue the amount of such costs at the time revenues are recognized. The warranty obligation is affected by product failure rates, material usage and service delivery costs incurred in correcting a product failure. The estimates of anticipated rates of warranty claims and costs per claim are primarily based on historical information and future forecasts. 8 Table of Contents Changes in the Company’s product warranty liability during the nine months ended September 30, 2012 and October 2, 2011 are as follows (in thousands): Nine months ended September 30, October 2, Balance at January 1 $ $ Warranties accrued Warranties settled or reversed ) ) Warranties acquired from business combination - Ending balance $ $ NOTE 3—FAIR VALUE The following table summarizes the Company’s financial assets and liabilities measured at fair value on a recurring basis as of September 30, 2012 and December 31, 2011 (in thousands): Fair Value Measurements Using Carrying Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) September 30, 2012: Assets: Cash equivalents: Money market funds $ $ $
